Case: 12-50461       Document: 00512260323         Page: 1     Date Filed: 06/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 3, 2013
                                     No. 12-50461
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

ANDREW MAXWELL PARKER,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:08-CR-292-1


Before DAVIS, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Andrew Maxwell Parker, federal prisoner # 08987-424, appeals a third
amended judgment, which modified, in his favor, periods of supervised release
imposed pursuant to his pleading guilty to, inter alia, counts 27 and 28 of his
indictment. Parker raises no issue, however, with respect to that amended
judgment. E.g., Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987) (failure to brief issues relating to judgment appealed from
equivalent to not appealing at all). He instead raises claims rejected by the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50461     Document: 00512260323       Page: 2   Date Filed: 06/03/2013

                                   No. 12-50461

district court in denying his related 28 U.S.C. § 2255 motion. (Although the § 2255
motion was denied, it prompted the judgment’s being amended.)
      Parker, however, has not obtained the requisite certificate of appealability
(COA) authorizing an appeal of those claims.            The COA requirement is
jurisdictional. 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).
      On the other hand, Parker has an appeal pending (case number 12-50628)
from the denial of his § 2255 motion. The district court denied a COA. He may
seek a COA from this court for that appeal.
      DISMISSED.




                                         2